EMPLOYMENT AGREEMENT, effective as of this 1st day of February 2007 (this
“Agreement”), between Guo Fan, at 19 Nutter Circle , Ctr. Barnstead ,NH 03225
(the “Executive”), and Pay88, Inc., a Nevada corporation with an office
currently at 1053 North Barnstead Road, Barnstead, NH 03225(the “Company”).
 
WITNESSETH:
 
WHEREAS, the Company and the Board of Directors of the Company desire to
memorialize the employment of the Executive on a full-time basis as its
Chairman, President and Chief Executive Officer and the Executive desires to
accept such employment subject to the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
POSITION; DUTIES;
 
1.1 Position. The Company hereby employs the Executive as the Chairman,
President and Chief Executive Officer of the Company, which employment the
Executive hereby accepts, all in the capacity and on the terms and conditions
hereinafter set forth.
 
1.2 Duties. (a) During the Term (as defined below), the Executive shall be a
full-time executive of the Company, all under and subject to the direction and
control of the Board of Directors of the Company (the “Board”).
 
(b) In his capacity as Chairman, President and Chief Executive Officer, the
Executive shall be the senior executive officer of the Company with principal
responsibility for controlling the operations of the Company and shall perform
such duties for the Company as are consistent with the foregoing, including,
without limitation, preparing and obtaining approval from the Board of the
Company’s annual budget and plan; advising management and establishing revenue
models and growth strategies, conducting market research and assessing the
competitive environment to identify opportunities; developing business plans for
new business development; advising and negotiating on financing initiatives;
preparing and making presentations to prospective customers, affiliates,
investors and partners, analyzing sales, marketing and distribution goals,
establishing a network of business opportunities for the Company and attending
interviews, conventions, trade shows, conferences or discussion panels on behalf
of the Company.


(c)  The services to be performed by the Executive shall be commensurate with
the position of the Executive as the most senior executive executive of the
Company. In this position, during the Term (i) the Executive shall not render
services to or for any other person, firm, corporation or business in this
capacity and (ii) shall have no interest directly or indirectly in any other
person, firm, corporation or business whose business is related to or
competitive with the business of the Company; provided, however, that the
Executive may own, directly or indirectly, solely as an investment, securities
of any entity which are traded on any national securities exchange or which are
admitted to quotation on The NASDAQ Stock Market Inc. if the Executive (a) is
not a controlling person of, or a member of a group which controls, such entity
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such entity; Notwithstanding the foregoing, so long as it does
not interfere with his full time employment hereunder, the Executive may attend
to outside investments and serve as a director, trustee or officer of or
otherwise participate in charitable and civic organizations and serve as
director of corporations whose business is unrelated to the business of the
Company and continue to pursue his other business interests unrelated to the
current or future business of the Company.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
SALARY; SHARES


2.1 Annual Base Salary. During the Term, the annual base salary (the “Base
Salary”) to be paid by the Company to the Executive shall be One Hundred
Thousand Dollars ($100,000), payable in equal bi-monthly installments, on the
fifteenth and last days of each month, or in such other manner as the parties
shall mutually agree, subject to withholding for applicable taxes.
 
ARTICLE III
BENEFITS


3.1 Business Expenses The Executive shall be reimbursed for all reasonable and
necessary business expenses incurred by the Executive in connection with the
performance of his duties under this Agreement, as approved by the Company,
including reasonable accommodation expenses during travel required in connection
with the performance of the Executive’s duties.


3.2 Directors’ and Officers’ Liability Insurance. The Executive shall be covered
by the directors’ and officers’ insurance policy to be obtained by the Company.
The Company agrees to defend the Executive from and against any and all lawsuits
initiated against the Company and/or the Executive.


3.3 Additional Benefits.  The Executive shall be entitled to participate in any
pension or profit sharing plans, group health, accident or life insurance plans,
group medical and hospitalization plan, and other similar benefits as may be
available to the executives of the Company. The Executive shall assist the
Company in adopting the proper plans for the Company.


ARTICLE IV
TERM; TERMINATION
 
4.1 Term. The term of employment shall commence as of the date set forth above
and shall continue until January 31, 2012 unless this Agreement is terminated
prior thereto in accordance with the terms hereof (the “Term”).
 
4.2  Termination. Notwithstanding anything contained herein to the contrary,
this Agreement and Executive’s employment shall be terminated immediately upon
the occurrence of any one of the following events: 
 
(a)  The death of Executive.


(b) The termination of the Agreement by the Company for "cause" after 30 days
written notice ("Notice of Termination") to Executive. "Cause" for purposes
hereof shall consist of the following: (i) the willful and continuous failure of
the Executive to substantially perform the Executive’s duties to the Company
(other than any failure that results from the Executive’s having become mentally
or physically disabled or any actual or anticipated failure that results from
the occurrence of events constituting “Good Reason” for termination by the
Executive) within 30 days after notice demanding substantial performance, which
notice shall specifically identify the duties that the Executive failed to
substantially perform, is given to the Executive by the Company; or (ii) the
Executive’s willfully engaging in conduct that the Executive knows to be
materially injurious to the Company.


 
2

--------------------------------------------------------------------------------

 
 
(c) The Executive’s disability. “Disability” for purposes hereof means a
physical or mental infirmity which, in the opinion of a physician selected by
the Company, (i) shall render the Executive incapable of performing his duties
hereunder for a continuous period of of not less than 6 months and (iii) did not
result from alcoholism or addiction to narcotics.


(d) The termination of the Agreement by the Executive for Good Reason. “Good
Reason” for purposes hereof shall mean (i) a failure by the Company to comply
with any material provision of this Agreement which has not been cured within
ten (10) days after notice of such noncompliance has been given by the Executive
to the Company, or (ii) any purported termination of the Executive’s employment
by the Company which is not effected pursuant to the provisions hereof (and for
purposes of this Agreement no such purported termination shall be effective).


(e) The resignation of the Executive without “Good Reason.”


(f) In the event the Company terminates, or attempts to terminate, the
employment of the Executive other than as provided above, or the Company
otherwise is in breach of the terms of this Agreement, upon determination of a
court of competent jurisdiction or an arbitration or other similar panel that
such breach has occurred, the Executive shall be entitled to receive from the
Company, and the Company agrees to pay or reimburse the Executive for, all legal
fees, costs and other damages, including back-pay and benefits if applicable,
incurred as a result of such breach or wrongful termination.
 
4.3 Compensation Upon Termination or During Disability. 
 
(a) If the Executive’s employment is terminated by his death pursuant to Section
4.2(a), the Company shall pay to the Executive’s spouse, or if he leaves no
spouse, to his estate, commencing on the next succeeding day which is the
fifteenth day or last day of the month, as the case may be, and bimonthly
thereafter on the fifteenth and last days of each month, until a total of six
payments has been made, an amount on each payment date equal to the bimonthly
salary payment payable to the Executive pursuant to Section 2.1 hereof at the
time of his death.


(b) If the Executive’s employment shall be terminated for cause pursuant to
Section 4.2(b), the Company shall pay the Executive his full salary through the
date of the termination, at the rate in effect at the time Notice of Termination
is given, plus all outstanding expenses payable pursuant to section 3.1 hereof
through the date of termination. The Company shall have no further obligations
to the Executive under this Agreement.


(c) If the Executive’s employment shall be terminated without cause, the Company
shall pay the Executive his full salary through January ___, 2012, at the rate
in effect at the time Notice of Termination is given, plus all outstanding
expenses payable pursuant to section 3.1 hereof through the date of termination.
The Company shall have no further obligations to the Executive under this
Agreement.


(d) If the Executive’s employment shall terminate as a result of disability
pursuant to Section 4.2(c) hereof, the Company shall pay the Executive his full
salary through January 31, 2012 at the rate in effect at the date of
termination, plus all outstanding expenses payable pursuant to section 3.1
hereof. During any period that the Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
("disability period"), the Executive shall continue to receive his full salary
at the rate then in effect for such period until his employment is terminated
pursuant to section 4.2(c) hereof, provided that payments so made to the
Executive shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and which were not previously applied to reduce any such
payment.


 
3

--------------------------------------------------------------------------------

 
 
(e) If the Executive shall terminate his employment for Good Reason pursuant to
Section 4.2(d), for any reason other than death or disability, then the Company
shall pay to the Executive his full salary through January 31, 2012, at the rate
in effect at the time Notice of Termination is given, plus all outstanding
expenses payable pursuant to section 3.1 hereof through the date of termination.
 
ARTICLE V
REPRESENTATION; NON-COMPETITION; CONFIDENTIALITY


5.1 Executive Representation. The Executive represents that the Executive’s
execution of this Agreement and the performance of his duties required hereunder
will neither be a breach of any other employment or other agreement nor a breach
of any non-competition or similar agreement.


5.2 Non-Competition. (a) The Executive agrees that during the Term and for the
period of two (2) years thereafter, he will not engage, directly, either as
principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or executive, or participate in the ownership, management, operation or
control of any business which directly or indirectly competes with the business
of the Company. The Executive acknowledges and agrees that the current market
for the Company's business extends throughout the world and that it is therefore
reasonable to prohibit the Executive from competing with the Company anywhere in
such territory. This Section shall not apply to the Executive’s ownership of
less than five percent (5%) of the capital stock of a company having a class of
capital stock which is traded on any national stock exchange or to the Executive
lecturing to any persons or organizations or consulting with other companies.


(b) During the Term and for the period of two (2) years thereafter, the
Executive agrees that he will not, directly, (i) solicit, divert or recruit or
encourage any of the executives or agents of the Company, or any person who was
an executive or agent of the Company during the Term, to leave the employ of the
Company or terminate or alter their contractual relationship in a way that is
adverse to the Company's interests, (ii) solicit or divert business from the
Company, or assist any person or entity in doing so or attempting to do so or
(iii) cause or seek to cause any person or entity to refrain from dealing or
doing business with the Company or assist any person or entity in doing so or
attempting to do so.


5.3 Confidential Information. (a) The Executive agrees that he shall hold in
strict confidence and shall not at any time during or after his employment with
the Company, directly or indirectly, (i) reveal, report, publicize, disclose, or
transfer any Confidential Information (as described below) or any part thereof
to any person or entity, (ii) use any of the Confidential Information or any
part thereof for any purpose other than in the course of his duties on behalf of
the Company, or (iii) assist any person or entity other than the Company to
secure any benefit from the Confidential Information or any part thereof. All
Confidential Information (regardless of the medium retained) and all abstracts,
summaries or writings based upon or reflecting any Confidential Information in
the Executive’s possession shall be delivered by the Executive to the Company
upon request therefor by the Company or automatically upon the expiration of the
Term or termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business, operations, affairs, assets or condition
(financial or otherwise) of the Company which is not generally known by
non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which the
Executive develops or which the Executive obtains knowledge of or access to
through or as a result of the Executive’s relationship with the Company.
Confidential Information specifically includes, without limitation, business and
marketing plans, financings, cost and pricing information, supplier information,
all source code, system and user documentation, and other technical
documentation pertaining to the hardware and software programs of the Company,
including any proposed design and specifications for future products and
products in development, and all other technical and business information
considered confidential by the Company. Confidential Information shall not
include any information that is generally publicly available or otherwise in the
public domain other than as a result of a breach by the Executive of his
obligations hereunder. For purposes of this Agreement, information shall not be
deemed Confidential Information if (i) such information is available from public
sources, (ii) such information is received from a third party not under an
obligation to keep such information confidential, or (iii) the Executive can
conclusively demonstrate that such information had been independently developed
by the Executive.


5.4 Remedies. The Executive agrees and acknowledges that the foregoing
restrictions and the duration and the territorial scope thereof as set forth in
Sections 5.2 and 5.3 are under all of the circumstances reasonable and necessary
for the protection of the Company and its business. In the event that the
Executive shall breach or threaten to breach any of the provisions of this
Agreement, in addition to and without limiting or waiving any other remedies
available to the Company, at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, to restrain any such breach or threatened breach
and to enforce the provisions of this Agreement.


ARTICLE VI
MISCELLANEOUS


6.1 Entire Agreement. This Agreement constitutes the entire understanding
between the Company and the Executive with respect to the subject matter hereof
and supersedes any and all previous agreements or understandings between the
Executive and the Company concerning the subject matter hereof, all of which are
merged herein.


6.2 Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and his heirs and personal representatives, and the Company and
its successors and assigns.


6.3 Notices. All notices and other communications required or permitted
hereunder shall be delivered personally, sent via facsimile, certified or
registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth above.
Such addresses and/or telephone numbers may be changed by notice given in the
manner provided herein. Any such notice shall be deemed given (i) when delivered
if delivered personally, (ii) the day after deposit with the express or courier
service when sent by next day express mail or courier, (iii) five (5) days after
deposit with the postal service when sent by certified or registered mail, or
(iv) when sent over a facsimile system with answer back response set forth on
the sender's copy of the document.
 
6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to choice of law
principles.


6.5 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and the
Executive.


6.6 Headings. The section headings herein are inserted for the convenience of
the parties only and are not to be construed as part of the terms of this
Agreement or to be taken into account in the construction or interpretation of
this Agreement.


6.7 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Executive Employment
Agreement as of the day and year first above written.
 

        PAY88, INC.  
   
   
    By:   /s/ Guo Fan     Name: Guo Fan      Title: Chief Executive Officer     
          /s/ Guo Fan   
GUO FAN 

 
 
6

--------------------------------------------------------------------------------

 
 